DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-22 are pending in the application. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the tag-peptide binding protein" in line 6.  There is insufficient antecedent basis for this limitation in the claim because the first fusion protein does not contain a tag-peptide binding protein.  
Dependent claims 21 and 22 are rejected for same reason because they depend on claim 20.
Regarding claim 21, the recitation of “wherein fusion protein of the (1) and/or (2) further comprise a selection marker” renders the claim indefinite because it is unclear whether it is referring to the DNA or RNA coding the fusion protein comprises a selection marker, or the fusion protein is directly linked to a selection marker.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanenbaum (IDS), in view of Maeder et al (IDS).
Tanenbaum et al. teach a kit comprises: (1) a fusion protein of inactivated CRISPR-associated endonuclease having no nuclease activity (dCas9) and a tag peptide array comprises a plurality of tag linked by peptide linkers; (2) a fusion of a tag peptide binding portion and a methylase or demethylase; (3) gRNA comprising a sequence within 1 kb from a desired site of methylation or demethylation (see [0009], [0012], [0013], [0085], [0093], [0094], [0096], [0100], [0116]).  Tanenbaum et al. teach that said components may be contained in a vector (see paragraph [0118]).  Tanenbaum et al. teach that the peptide epitopes are GCN4, whereas the anti-peptide epitope antibody is an anti-GCN4 peptide antibody (see paragraph [0095]).  Tanenbaum et al. teach the individual epitopes is separated by a linker region, which is configured to allow binding of affinity agents to adjacent epitopes without steric hindrance (paragraph [0081], lines 1-5). Tanenbaum et al. teach the length of the linker may be at least 5-10 amino acids (see paragraph [0081], lines 10-12).  Tanenbaum et al. teach linkers are also disclosed on www.parts. Igem.org/Protein domains/Linker (paragraph [0081], lines 13-14).  Tanenbaum et al. teach a method comprising transfecting a cell with the fusion protein (paragraph [0118] and paragraph [0120]). 
However, Tanenbaum et al. do not specifically teach the linker consists 15-50 amino acids.  Tanenbaum et al. do not specifically teach the methylase is TET1CD.
Maeder et al. teach targeted DNA demethylation by using a fusion protein comprising TALE and TET1 catalytic domain (abstract).  Maeder et al. teach CpG of promoter RHOF2 is demethylated by this fusion (page 1139, Figure 2 and legend).
It would have been obvious to an ordinary skilled in the art that TET1CD may be used as an effector domain in fusion protein as taught by Tanenbaum et al. based on combined teaching from Tanenbaum et al. and Maeder et al. The ordinary skilled in the art would be motivated to do so because Maeder et al. already demonstrated that TET1CD can demethylate target CpG sites when fused to a targeting domain.  The ordinary skilled in the art would have reasonable expectation of success to use the TET1CD in the fusion protein taught by Tanenbaum et al. following combined teaching from Tanenbaum et al. and Maeder et al., wherein Maeder already demonstrate the TET1CD is functional as a fusion protein that targets the methylase to a specific genomic sites.  Although Tanenbaum et al. do not teach linkers consisting 15-50 amino acid in length, Tanenbaum teach the linker may be at least 2, 3, 4, 5, 6, 7, 8, 9 and 10 amino acids, and clearly teaches the linker should be configured to allow binding of affinity agents to adjacent epitopes without steric hindrance.  The ordinary skilled in the art would thus be motivated to determine the length of an appropriate linker to minimize steric hinderance.  Optimization of range of linker length is well-known and established practice.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.  
Regarding claim 21, Tanenbaum teach the fusion protein construct further comprises a selection marker puromycin resistance gene (paragraph [0043], lines 8-12).
Regarding claim 22, Tanenbaum teach selecting K562 cells using puromycin and label cell with α-CXCR antibody fluorescently analyzed (paragraph [0043], lines 13-14), which meets the limitation of selecting cell expressing the selection marker and collecting a cell.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636